SUPPLEMENT DATED APRIL 1, 2013 FIRST INVESTORS INCOME AND EQUITY FUNDS PROSPECTUS DATED FEBRUARY 25, 2013, SUPPLEMENTED AS OF FEBRUARY 26, 2013 1. The introductory paragraph under the heading “What share classes are offered by the Funds?” on page 104 is deleted and replaced with the following: Institutional Class shares will be available for sale in April 2013.Advisor Class shares will not be offered for sale until September 2013. Not all classes of shares of each Fund may be available in all jurisdictions. 2. The paragraph “Institutional Class shares” on page 104 is deleted and replaced with the following: Institutional Class shares:Institutional Class shares of the Funds that offer Institutional Class shares are available to registered investment companies.There is a minimum initial investment of $2,000,000 per Fund account.The Funds reserve the right to waive the minimum initial account size requirement for Institutional Class shares in certain cases.Institutional Class shares of the Funds are sold at the net asset value and do not charge 12b-1 fees. * Please retain this Supplement for future reference. IEP0413 SUPPLEMENT DATED APRIL 1, 2013 FIRST INVESTORS EQUITY FUNDS STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 25, 2013 1. Under the heading “History and Classification of the Funds” on page I-4, the seventh sentence in the first paragraphrelated to Institutional and Advisor Class shares is deleted and replaced with the following: Institutional Class shares will be available for sale in April 2013.Advisor Class shares will not be offered for sale until September 2013. Not all classes of shares of each Fund may be available in all jurisdictions. * Please retain this Supplement for future reference. EFSAI0413
